              Case 3:19-cv-05493-RJB Document 23 Filed 09/24/19 Page 1 of 3



 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
            CEHAKANAK SARAY, an individual,                    CASE NO. C19-5493 RJB
 7
                                   Plaintiff,                  ORDER TO SHOW CAUSE
 8
                    v.
 9
            AMERICAN FAMILY MUTUAL
10          INSURANCE GROUP S.I., a Foreign
            Corporation, and the agents or employees
11          thereof,

                                   Defendant.
12

13          This matter comes before the Court on the Defendant’s Status Report. Dkt. 22. The

14 Court has considered the report and the remaining file. The Court is fully advised.

15          On June 3, 2019, Plaintiff Cehakanak Saray filed, pro se, a civil action against his

16 insurance carrier, American Family Mutual Insurance Group S.I. (“American Family”), asserting

17 breach of contract, negligence, fraud, bad faith, and other state statutory violations and federal

18 trademark related claims as a result of American Family’s alleged failure to properly pay benefits

19 under an automobile insurance policy after a crash. Dkts. 1 and 6.

20      On June 24, 2019, the Court issued a Minute Order Regarding Initial Disclosures, Joint

21 Status Report, and Early Settlement. Dkt. 9. In that order, the Court directed that the parties file

22 a Combined Joint Status Report and Discovery Plan (“Joint Status Report”) not later than

23 September 23, 2019, pursuant to Fed. R. Civ. P. 16 and Local Fed. R. Civ. P. 16 (a). Id. The

24


     ORDER TO SHOW CAUSE- 1
               Case 3:19-cv-05493-RJB Document 23 Filed 09/24/19 Page 2 of 3



 1 Court further directed that Plaintiff serve copies of the order on all parties who appeared after the

 2 order was filed. Id. The Court directed that Plaintiff would be responsible for starting the

 3 communications needed to comply with the minute order. Id.

 4          On September 3, 2019, the Defendant filed an Answer to Complaint and Demand for

 5 Jury. Dkt. 17. On September 23, 2019, the Defendant filed Defendant’s Status Report. Dkt. 22.

 6 This pleading occasionally references the parties and the Plaintiff, but is not signed by the

 7 Plaintiff. Id.

 8                              FAILURE TO FILE JOINT STATUS REPORT

 9      Fed. R. Civ. P. 16 (f)(1) provides that the court, on motion or on its own, may issue “any just

10 orders including those authorized by Fed. R. Civ. P. 37 (b)(2)(A)(ii)-(vii)” if a party “fails to

11 obey a scheduling or other pretrial order.” Under Fed. R. Civ. P. 37 (b)(2)(A)(v), the court may

12 dismiss an action or proceeding in whole or in part for failure to obey a court order.

13      It is Plaintiff’s responsibility to initiate communications needed to comply with the Court’s

14 orders requiring a Combined Joint Status Report and Discovery Plan, and he has not shown that

15 he has done so. The Defendant’s report is not a joint report. Accordingly, Plaintiff should be

16 ordered to either file a Combined Joint Status Report and Discovery Plan or show cause, if any

17 he has, in writing, why this case should not be dismissed without prejudice under Fed. R. Civ. P.

18 16 (f)(1) and 37 (b)(2)(A)(v) by October 15, 2019.

19                                              I.      ORDER

20          Therefore, it is hereby ORDERED that:

21              •   Plaintiff IS ORDERED to either file a Combined Joint Status Report and

22                  Discovery Plan or show cause, if any he has, in writing, why this case should not

23

24


     ORDER TO SHOW CAUSE- 2
              Case 3:19-cv-05493-RJB Document 23 Filed 09/24/19 Page 3 of 3



 1                 be dismissed without prejudice under Fed. R. Civ. P. 16 (f)(1) and 37 (b)(2)(A)(v)

 2                 by October 15, 2019.

 3         The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 4 to any party appearing pro se at said party’s last known address.

 5         Dated this 24th day of September, 2019.

 6

 7                                        A
                                          ROBERT J. BRYAN
 8
                                          United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO SHOW CAUSE- 3
